DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/23/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinkawa et al. (US 2012/0206518) in view of Kasai et al. (US 2013/0141484).
Shinkawa et al. discloses a fluidic die, comprising:
                   an array of fluid actuators grouped into zones (FIG. 13: The actuators 66 are grouped into two zones associating to the signal 68a and 68b), each zone comprising: 
a number of fluid actuators (FIG. 13 shows at least four actuators in each group); 
at least one fault detection device (FIG. 13, elements 290a and 290b).
Shinkawa et al. however does not teach wherein the at least one fault detection device comprising a comparator to compare at least one of a representation of a supply voltage and a return 
Kasai et al. discloses an inkjet printing apparatus comprising inkjet actuators (FIG. 12, element PIEZO ELEMENT PZT and FIG. 4, element 341) and a fault detection device for detecting the ink ejection, wherein the fault detection device (FIG. 12, element 80) comprising a comparator (FIG. 12, element 801b) to compare at least one of a representation of a supply voltage and a return voltage (FIG. 12: The voltage from the piezo element PZT) against a voltage threshold (FIG. 12, element Vref) and a fault capture device to store an output of the comparator (FIG. 12, element 802: The stored count value in the pulse width detection unit 802 represents for the output of the comparator 801b).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify Shinkawa’s fault detection device to include a comparator to compare the detected voltage to a threshold in order to detect nozzle ejection failure as taught by Kasai et al. (paragraph [0008]).
Regarding to claim 3: wherein: the at least one fault detection device further comprises a comparison regulator to enable comparison during a predetermined window; and the comparator and fault capture device are continuously active during the predetermined window (Kasai et al: The inspection unit 80 performs the inspection during the time window of residual vibration (paragraph [0099]). Shinkawa et al., paragraph [0082] teaches the detection is performed during the period of the enable signal (FIRE signal)).
Regarding to claims 6-8: wherein the at least one fault detection device further comprises a low pass filter disposed on at least one of an input of the comparator on which a supply voltage or return voltage is received; and an output of the comparator (Kasai et al.: FIG. 12: The combination of the resistor R2 and the capacitor C2 acts a filter), wherein the at least one fault detection device comprises a voltage reducer coupled to an input of the comparator which receives the representation of the supply Kasai et al.: The combination of the resistor R2 and the resistor R4 acts as a voltage divider or reducer to reduce the voltage inputted to the comparator 801b).
Allowable Subject Matter
2.	Claims 2, 4-5, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claim 2: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the at least one fault detection device comprises a first fault detection device to compare the representation of the supply voltage against a supply voltage threshold; and a second fault detection device to compare the return voltage against a return voltage threshold is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 4: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the predetermined window comprises a period when a maximum number of actuators in the array are simultaneously actuatable is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 5: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein: the at least one fault detection device further comprises a comparison regulator to enable comparison during a predetermined window, wherein the comparator and fault capture device are active when at least one 
Regarding to claim 9: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the at least one fault detection device further comprises a reset device to reset the fault capture device after the fault has been acknowledged by a controller is neither disclosed nor taught by the cited prior art of record, alone or in combination.
5.	Claims 10-12 and 13-15 are allowed over prior art.
Regarding to claim 10: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that a detection chain to combine outputs of each fault capture device such that the contents of all fault capture devices in the array are conveyed in a collective fashion to a controller is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Regarding to claim 13: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that comparing a representation of a supply voltage supplied to a zone of fluid actuators against a supply voltage threshold, comparing a return voltage from the zone of fluid actuators against a return voltage threshold is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claims 11-12 and 14-15 are allowed because they depend directly/indirectly on claim 10 or 13.
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive.
First of all, the Examiner cites that, in Shinkawa, the return voltage from each zone (each group of actuators 66) is fedback to the detector for detection purpose; As a result, the modification of Shinkawa, in view of Kasai, is only for adding a comparator into Shinkawa’s detector to compare such .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

	/LAM S NGUYEN/              Primary Examiner, Art Unit 2853